Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY PACK OPTIMIZATION FOR THERMAL MANAGEMENT

Examiner: Adam Arciero	SN: 17/107,804	Art Unit: 1727          March 22, 2022

DETAILED ACTION
Applicant’s response to restriction filed on February 15, 2022 has been received. Claims 9-16 are currently pending and have been fully considered. Claims 1-8 have been canceled. Claims 9-10 and 14 have been amended.

Election/Restrictions
Applicant’s election of Species B in the reply filed on February 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one component extending between and connecting the first portion of the head to the first major surface of the flat body; and the at least one component extending between and  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-13 are objected to because of the following informalities: Claim 11 recites “wherein the inset portion to provide a clearance between the heat spreader and a housing of a battery pack” appears to be an incomplete sentence. Claim 13 recites “to . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitations of “the at least one component extending between and connecting the first portion of the head to the first major surface of the flat body; and the at least one component extending between and connecting the second portion of the head and the second major surface of the flat body” are new matter. Applicant does not provide any details for where support for the amendment can be found. There is no direct support 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 9 is drawn to a heat spreader, which in light of the specification is a part (or subcombination) of a battery pack. Claim 12 adds a limitation to a battery pack, which the claims are not drawn to. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 5,756,227).
As to Claims 9 and 16, Suzuki et al. discloses a heat spreader 90, comprising: a flat body having first and second longitudinal sides opposite of each other, and first and second major surfaces 90a opposite of each other and extending between their respective first and second longitudinal sides; and a T-shaped head 90b,90c (claim 16) attached to the first longitudinal side of the flat body, having a first portion 90b projecting from the first major surface in a first direction and a second portion 90c of the head projecting from the second major surface in a second direction opposite the first direction (the T-shape). Suzuki et al. discloses wherein the heat spreader comprises at least one component (the bend at a right angle from the edge of the first heat-exchange member 90a and 90b) extending between and connecting the first portion of the head 90a and 90c) extending between and connecting the second portion of the head and the second major surface of the flat body (as shown in reproduced Fig. 3 below; col. 4, line 65-col. 5, line 25).

    PNG
    media_image1.png
    615
    760
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5,756,227) in view of Buck et al. (US 2008/0090137 A1).
As to Claims 10-11, Suzuki does not specifically disclose wherein the second longitudinal end of the heat spreader comprises an inset to provide a clearance between the heat spreader and the housing of a battery pack.
However, Buck et al. teaches of a heat spreader plate 32 comprising opposite longitudinal ends, wherein the second end inserted between adjacent battery cells comprises an inset portion 36 (Fig. 5). It is the position of the Office that the inset of the heat spreader plate of Buck intrinsically provides a clearance between the heat spreader and the housing, given that the structure, components and shape thereof are the same. See MPEP 2112. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the heat spreader of Suzuki to comprise the claimed inset because Buck teaches a battery pack with improved packaging characteristics and being able to maintain an optimal operating temperature can be obtained (paragraphs [0016-0017]).
As to Claim 12, Suzuki discloses a battery pack disposed within a vehicle (Fig. 13).
As to Claim 13, Suzuki discloses wherein the heat spreader is configured to distribute heat away from a battery pack (Abstract). 
 



Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5,756,227) in view of Lee et al. (US 2012/0107664 A1).
As to Claims 14-15, Suzuki does not specifically disclose wherein a hollow cylindrical body is attached to the second longitudinal side (the side disposed between adjacent battery cells).
However, Lee et al. teaches of a heat spreader plate 141 comprising a second longitudinal side disposed between adjacent battery cells, and comprising a hollow cylindrical attachment 142 (Fig. 5, and paragraph [0058]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the heat spreader of Suzuki so that the second longitudinal side comprises a hollow cylindrical attachment because Lee et al. teaches that a liquid coolant can move along the conduit, thereby improving cooling efficiency (paragraphs [0002 and 0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727